Judge Owsley
delivered the opinion of tbe court.
This court is of opinion that it was regular for the court below, at a subsequent term after the rendering the judg-jnent of eviction in favor of tbe defendant in error, upon the application of the plaintiff in error, and in the presence ot the other party, to appoint commissioners tor the purpose of assessing the rents and improvements,,&c, under the act of 1797; and that it was consequently irre-guiar, atter the report ot the commissioners was returned, for the court to quash it, upon the hypothesis that, the commissioners were improperly appointed.
The judgment of that court therefore, quashing the re» port of the commissioners, must be reversed with cost, the ca se reman ed, and further proceedings there had not inconsistent with this opinion.